         Case 5:19-cv-00223-KGB Document 45 Filed 09/30/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

THOMAS WAYLON BOYD                                                               PETITIONER

v.                              Case No. 5:19-cv-00223 KGB/JTK

WENDY KELLEY, Director of the
Arkansas Department of Correction                                               RESPONDENT

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 21). Plaintiff Thomas Waylon Boyd filed

multiple objections to the Proposed Findings and Recommendations and several motions seeking

specific relief (Dkt. Nos. 22–43). After careful review of the Proposed Findings and

Recommendations and Mr. Boyd’s objections and other filings, as well as a de novo review of the

record, the Court adopts the Proposed Findings and Recommendations as its findings in all respects

(Dkt. No. 21). Many of Mr. Boyd’s objections are vague and confusing. The remainder of Mr.

Boyd’s objections simply restate assertions raised in his petition for writ of habeas corpus or are

unresponsive to his claim. The Court has adopted Judge Kearney’s analysis and reasoning as its

own; the Court will not repeat that analysis with respect to Mr. Boyd’s restated objections. For

these reasons, the Court adopts the Proposed Findings and Recommendations as its findings in all

respects (Dkt. No. 21).

       Also before the Court are Mr. Boyd’s several pending motions: motion to progress and

reply to Ms. Kelley’s response (Dkt. No. 23), motion to advance within offer of proof (Dkt. No.

24), motion to appoint counsel (Dkt. No. 29), motion to extend time (Dkt. No. 38), and motion for

summary judgment, to dismiss charges, and to collect judgment (Dkt. No. 43). Having dismissed
             Case 5:19-cv-00223-KGB Document 45 Filed 09/30/20 Page 2 of 2




with prejudice Mr. Boyd’s petition for writ of habeas corpus, the Court denies these motions

without prejudice as moot (Dkt. Nos. 23, 24, 29, 38, 43).

        It is therefore ordered that:

        1.       The Court denies with prejudice Mr. Boyd’s petition for writ of habeas corpus and

denies all requested relief.

        2.       The Court denies without prejudice Mr. Boyd’s remaining pending motions as moot

(Dkt. Nos. 23, 24, 29, 38, 43).

        3.       The Court denies a certificate of appealability because the Court is not persuaded

that Mr. Boyd can make a substantial showing of the denial of a constitutional right. See 28 U.S.C.

§ 2253(c)(2).

        It is so ordered this 30th day of September, 2020.



                                                      __________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 2
